Citation Nr: 0700173	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  06-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertensive 
coronary artery disease (CAD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946 and December 1952 to February 1982.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  The veteran's case is currently advanced 
on the docket, pursuant to his motion and the requirements of 
38 C.F.R. § 20.900(c)(3) (2005).

The Board notes that in an October 2006 brief, the veteran's 
representative seeks the issue of hearing loss be referred to 
the RO, based on a September 2006 audiology examination 
submitted.  This issue is, accordingly,  referred for 
appropriate action.


FINDING OF FACT

The veteran's COPD manifested during service and is shown to 
be related to service


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The elements of service connection have been met.  The first 
element is met because the veteran has a current diagnosis of 
COPD, most recently documented in a September 2006 
examination report by Jerry Pinto, M.D., F.C.C.P.  

As for the second element, in October 1954, the earliest 
service medical entry of record, his lungs and chest were 
found normal on clinical evaluation.  Subsequently, in 1955 
he had acute pharyngitis and in 1958 he complained of 
shortness of breath and pressure in the chest.  A March 1966 
Medical Examination Report states the veteran's shortness of 
breath started in 1961 and that he has a "funny feeling in 
[his] chest."  In December 1969 the veteran sought treatment 
for aching in the chest.  He again complained of shortness of 
breath in 1979, 1981, and 1982.  In April 1982 hyperaeration 
and fibrosis were found in both lungs and it was suggested he 
had the beginning of COPD.  The sum of this evidence supports 
the incurrence of the veteran's COPD in service.

The third element of service connection is met because upon 
review of a pulmonary function test from 1981, in Dr. Pinto's 
September 2006 examination report he found the veteran 
already had mild obstructive lung disease in 1981.  The 
veteran was still in service in 1981.  The only evidence 
against the veteran's claim in this regard is a September 
2002 statement by Dr. Pinto to the effect that the veteran's 
COPD is likely due to his tobacco use.  The statement of 
September 2006 is more probative in this case.  There, the 
doctor had looked at a report of pulmonary function testing 
conducted in 1981 and determined that the results showed mild 
COPD at that time.  The findings made in the September 2002 
report were made without benefit of this comparison.  For all 
of these reasons, the veteran's claim for service connection 
for his COPD is granted.



Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for chronic obstructive pulmonary disease 
is granted.


REMAND

The veteran seeks service connection for CAD.  His 
representative contends he should receive service connection 
for arteriosclerosis, as it was diagnosed in April 1982, and 
that his current CAD is secondary to that condition.  The 
veteran has never filed a separate claim for 
arteriosclerosis.  As discussed below, a  review of these 
claims reveals a need for a clarifying opinion by a VA 
examiner.

The veteran meets the first element of service connection for 
CAD because he has a current diagnosis, most recently 
documented in the September 2006 report of Dr. Pinto.  As to 
the second element, the Board finds there is supportive 
evidence in the service medical records of in-service 
incurrence.  His earliest service medical record of October 
1954 shows a normal heart on clinical examination.  In April 
1979, at the age of 52, the veteran suffered a stroke in 
service.  There are several documentations of chest pain in 
service, including in 1969, 1979, and 1982.  In April 1982 
the veteran was diagnosed with arteriosclerosis and his aorta 
was found to be mildly prominent

However, lacking from the claims file is a clear nexus 
opinion.  In September 2006 the veteran submitted his own 
statement contending his private physician, Robert J. Morris, 
Jr., M.D. told him his current CAD is related to service but 
had declined to put such an opinion in writing.  An October 
1992 report by Thomas E. Rose, M.D., F.A.C.C., documents his 
cardiac history as relating back to the 1979 stroke.  Dr. 
Rose does not specifically relate the veteran's current CAD 
to the stroke, however.  An April 2002 VAMC treatment note 
states the veteran's current atherosclerotic changes are 
consistent with his age, suggesting the disability may not be 
related to an event in service.  If there is any relationship 
between his current disability and service, this must be 
documented by clear medical evidence.  

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Schedule a VA examiner to review the 
veteran's claim for CAD.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
especially service medical records, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
CAD had its onset during service or is 
causally related to his diagnosis of 
arteriosclerosis in April 1982 or to 
active service in any other way.  Ask the 
examiner to provide this opinion without 
a physical examination of the veteran, 
unless the examiner determines such an 
examination is necessary to render the 
requested opinion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


